DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-11,13 and 15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Light hotels et al (U.S. 2018/0018605) and further in view of Addepalli et al (U.S. 8,705,527).

1.	As per claim 1 Light-Hotels disclosed an interface entity for interfacing between a vehicle control system and a communication system, the interface entity comprising: an input configured to receive data from one of the vehicle control system and the communication system; a processor configured to translate the data into translated data having a format that is comprehensible to the other of the vehicle control system and the communication system [The controller 104 can include one or more Arithmetic Logic Units (ALUs), Central Processing Units (CPUs), memories, limiters, conditioners, filters, format converters, or the like which are not shown to preserve clarity. In one form, the controller 104 is of a programmable variety that executes algorithms and processes data in accordance with operating logic that is defined by programming instructions (such as software or firmware). Alternatively or additionally, operating logic for the controller 104 can be at least partially defined by hardwired logic or other hardware] (Paragraph 0009). Wherein the input is configured to receive vehicle data from the vehicle control system that defines a function that the vehicle control system intends to perform, and wherein the processor is configured to translate the vehicle data into a requirement for one or more communication resources of the communication system, wherein the requirement is based on a quality of service of the function that the vehicle control system intends to perform. [According to another aspect, a vehicle speed control system includes a cloud computing control system configured to receive one or more driving factors associated with a first vehicle. The cloud computing control system is further configured to determine a speed trajectory and a neutral coasting command for the first vehicle based on the one or more driving factors. The vehicle speed control system also includes a vehicle controller hosted in the first vehicle in operative communication with the cloud computing control system. The vehicle controller is configured to receive vehicle specific factors associated with the first vehicle and determine a reference speed for the first vehicle based on the vehicle specific factors, and based on the speed trajectory and neutral coasting command] (Paragraph. 0042).

However Light-Hotels did not disclose in detail an output configured to output the translated data to the other of the vehicle control system and the communication system. Wherein the input is configured receive vehicle data. Wherein the input is configured to receive vehicle data from the vehicle control system that defines a function that the vehicle control system intends to perform, and wherein the processor is configured to translate the vehicle data into a requirement for one or more communication resources of the communication system, wherein the requirement is based on a quality of service of the function that the vehicle control system intends to perform.

 (col. 19, lines 29-37).


It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated data Center Ethernet provides high quality of Service but may not meet exact timing requirement. Thus, Data Center Ethernet protocols and Time-Triggered Ethernet protocols, along with strong coding techniques in the OBU and associated components, can preserve timing, latency, and reliability properties while eliminating current limitations of CAN and other legacy buses. OBU and corresponding components can also implement QOS and traffic management functions to meet the latency and throughput requirements of machine devices communicating via Ethernet to the OBU as taught by Addepalli in the method and system Light-Hotels to increase productivity and reduce latency.
  
2. 	As per claim 3 Light hotel-Addepalli disclosed wherein the one or more communication resources include one or more of: resource scheduling, priority handling or a mode of transmission (Light hotel, Paragraph. 0014). [The provided information may include information related to operator-specified factors including, for example, fuel cost, diesel exhaust fluid (DEF) cost, fuel and/or DEF availability, fuel and/or DEF supply or purchase agreements, sociability constraints, peak performance requests, and on/off-road use, among others. The provided information may include information related to fleet-specified factors including, for example, emissions banking and credit trading, load management, and customer or fleet operator preferences]. 

3. 	As per claim 4 Light hotel-Addepalli disclosed wherein: the processor is further configured to generate a request for the one or more communication resources; and wherein the output is further configured to output The provided information may include information related to operator-specified factors including, for example, fuel cost, diesel exhaust fluid (DEF) cost, fuel and/or DEF availability, fuel and/or DEF supply or purchase agreements, sociability constraints, peak performance requests, and on/off-road use, among others. The provided information may include information related to fleet-specified factors including, for example, emissions banking and credit trading, load management, and customer or fleet operator preferences]. 
  
4. 	As per claim 5 Light hotel-Addepalli disclosed wherein the input is further configured to receive communication data from the communication system, wherein the 4Application No. 16/435,258Preliminary Amendment communication data includes one or more key performance indicators relating to a connectivity status of the communication system (Light hotel, Paragraph. 0014). [The provided information may include information related to operator-specified factors including, for example, fuel cost, diesel exhaust fluid (DEF) cost, fuel and/or DEF availability, fuel and/or DEF supply or purchase agreements, sociability constraints, peak performance requests, and on/off-road use, among others. The provided information may include information related to fleet-specified factors including, for example, emissions banking and credit trading, load management, and customer or fleet operator preferences]. .  

5. 	As per claim 6 Light hotel- Addepalli disclosed wherein the interface entity is further configured to facilitate a bidirectional exchange of information between the vehicle control system and the communication system (Borhan, Paragraph.0033) . [ The received information may include road grade information, information about traffic speed over a given segment of roadway, as well as information about weather conditions such as wind speed, precipitation and road conditions may be derived. ITS information from one or more of the foregoing layers may be received by one or all of the vehicles in the vehicle system 100 and provided to the respective vehicle controllers 104a, 104b].

6. 	As per claim 7 Light hotel disclosed vehicle control system for controlling a vehicle, the vehicle control system comprising: an interface configured to transmit data associated with the vehicle, wherein at least some of the data is intended to be transmitted via a communication system, and  receive data about a connectivity status of the communication system [The controller 104 can include one or more Arithmetic Logic Units (ALUs), Central Processing Units (CPUs), memories, limiters, conditioners, filters, format converters, or the like which are not shown to preserve clarity. In one form, the controller 104 is of a programmable variety that executes algorithms and processes data in accordance with operating logic that is defined by programming instructions (such as software or firmware). Alternatively or additionally, operating logic for the controller 104 can be at least partially defined by hardwired logic or other hardware] (Paragraph 0009). wherein the interface is further configured to cause a communication resource to be requested from the communication system based on an intention that the vehicle control system perform a function, wherein a requirement of the communication resource is based on a quality of service of the function that the vehicle control system intends to perform. [According to another aspect, a vehicle speed control system includes a cloud computing control system configured to receive one or more driving factors associated with a first vehicle. The cloud computing control system is further configured to determine a speed trajectory and a neutral coasting command for the first vehicle based on the one or more driving factors. The vehicle speed control system also includes a vehicle controller hosted in the first vehicle in operative communication with the cloud computing control system. The vehicle controller is configured to receive vehicle specific factors associated with the first vehicle and determine a reference speed for the first vehicle based on the vehicle specific factors, and based on the speed trajectory and neutral coasting command] (Paragraph. 0042).

However Light Hotel did not disclose a processor configured to make a determination about an operation of the vehicle based on the data received about the connectivity status of the communication system.  

In the same field of endeavor Addepalli disclosed data Center Ethernet provides high quality of Service but may not meet exact timing requirement. Thus, Data Center Ethernet protocols and Time-Triggered Ethernet protocols, along with strong coding techniques in the OBU and associated components, can preserve timing, latency, and reliability properties while eliminating current limitations of CAN and other legacy buses. OBU and corresponding components can also implement QOS and traffic management functions to meet the latency and throughput requirements of machine devices communicating via Ethernet to the OBU (col. 19, lines 29-37).


It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated data Center Ethernet provides high quality of Service but may not meet exact timing requirement. Thus, Data Center Ethernet protocols and 
 
7. 	As per claim 8 Light hotel- Addepalli disclosed wherein the interface is configured to receive data that defines a current and predicted future connectivity status of the communication system; and wherein the[V2x system 114 may be utilized in connection with intelligent transport systems (ITS) which comprise systems that integrate of information and communication technologies with transport infrastructure to improve economic performance, safety, mobility and environmental sustainability]. Examiner interpreted the ITS system as “processor is configured to make an assessment about an expected future safety of the vehicle based on the data that defines the current and predicted future connectivity status of the communication system”.

8. 	As per claim 9 Light hotel-Addepalli disclosed further comprising a controller configured to enable or disable a functionality of the vehicle control system based on the determination about the operation of the vehicle (Light Hotel, Paragraph. 0024). [The platooning algorithm (which will be understood to be capable of execution on a controller, e.g. controller 104) could additionally and/or alternatively implement a model similar to a peer-to-peer sharing model. In this model, the platooning algorithm could keep track of the amount of benefit a truck has received and/or what has given up. Based on this information, trucks could be re-arranged within a platoon or this information could be used to determine the placement of the trucks in the next platoon they join.]  


9. 	As per claim 10 Light hotel- Addepalli disclosed further comprising  5Application No. 16/435,258Preliminary Amendmenta controller configured to adjust its control of the vehicle based on the determination about the [The platooning algorithm (which will be understood to be capable of execution on a controller, e.g. controller 104) could additionally and/or alternatively implement a model similar to a peer-to-peer sharing model. In this model, the platooning algorithm could keep track of the amount of benefit a truck has received and/or what has given up. Based on this information, trucks could be re-arranged within a platoon or this information could be used to determine the placement of the trucks in the next platoon they join.]  

10. 	As per claim 11 Light hotel- Addepalli disclosed wherein the processor is further configured to predict an expected path of the vehicle wherein the interface is further configured to transmit the expected path to the communication system (Light Hotel, Paragraph. 0024). [The platooning algorithm (which will be understood to be capable of execution on a controller, e.g. controller 104) could additionally and/or alternatively implement a model similar to a peer-to-peer sharing model. In this model, the platooning algorithm could keep track of the amount of benefit a truck has received and/or what has given up. Based on this information, trucks could be re-arranged within a platoon or this information could be used to determine the placement of the trucks in the next platoon they join.].  


11. 	As per claim 13 Light Hotel disclosed a network device configured to facilitate data communication with a vehicle control system, the network device comprising: a non-transitory machine readable storage medium storing instructions; and a processor configured to execute the instructions to cause the network device to: determine a predicted future connectivity status of a communication system comprising the network device [V2x system 114 may be utilized in connection with intelligent transport systems (ITS) which comprise systems that integrate of information and communication technologies with transport infrastructure to improve economic performance, safety, mobility and environmental sustainability] (Paragraph. 0017); Examiner interpreted the ITS system as, " a processor configured to execute the instructions to cause the network device to: determine a predicated future connectivity status of the communication system”. receive data from the vehicle control system; determine a requirement of the vehicle control system for communication resources from the communication system based on the data, wherein the requirement is based on a quality of service of a function that the vehicle control system intends to  [According to another aspect, a vehicle speed control system includes a cloud computing control system configured to receive one or more driving factors associated with a first vehicle. The cloud computing control system is further configured to determine a speed trajectory and a neutral coasting command for the first vehicle based on the one or more driving factors. The vehicle speed control system also includes a vehicle controller hosted in the first vehicle in operative communication with the cloud computing control system. The vehicle controller is configured to receive vehicle specific factors associated with the first vehicle and determine a reference speed for the first vehicle based on the vehicle specific factors, and based on the speed trajectory and neutral coasting command] (Paragraph. 0042).

However Light hotel did not disclose forward the predicted future connectivity status of the communication system to the vehicle control system.  

In the same field of endeavor Addepalli disclosed data Center Ethernet provides high quality of Service but may not meet exact timing requirement. Thus, Data Center Ethernet protocols and Time-Triggered Ethernet protocols, along with strong coding techniques in the OBU and associated components, can preserve timing, latency, and reliability properties while eliminating current limitations of CAN and other legacy buses. OBU and corresponding components can also implement QOS and traffic management functions to meet the latency and throughput requirements of machine devices communicating via Ethernet to the OBU (col. 19, lines 29-37).


It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated data Center Ethernet provides high quality of Service but may not meet exact timing requirement. Thus, Data Center Ethernet protocols and Time-Triggered Ethernet protocols, along with strong coding techniques in the OBU and associated components, can preserve timing, latency, and reliability properties while eliminating current limitations of CAN and other legacy buses. OBU and corresponding components can also implement QOS and traffic management functions to meet the latency and throughput requirements of machine devices communicating via Ethernet to 



12. 	As per claim 15 Light hotel- Addepalli disclosed wherein executing the instructions further causes the network device to: receive data from the vehicle control system that includes one or more of: a request from the vehicle control system for one or more communication resources; a current or predicted operation of the vehicle a position of the vehicle and an expected future path of the vehicle (Light Hotel, Paragraph. 0024). [The platooning algorithm (which will be understood to be capable of execution on a controller, e.g. controller 104) could additionally and/or alternatively implement a model similar to a peer-to-peer sharing model. In this model, the platooning algorithm could keep track of the amount of benefit a truck has received and/or what has given up. Based on this information, trucks could be re-arranged within a platoon or this information could be used to determine the placement of the trucks in the next platoon they join.].


13.	As per claim 16 Light hotel- Addepalli disclosed wherein the processor is further configured to cause a distance between the vehicle and another vehicle to be increased in response to the one or more communication resources having parameters that do not meet the requirement for the quality of service (Light Hotel, Paragraph. 0024). [The platooning algorithm (which will be understood to be capable of execution on a controller, e.g. controller 104) could additionally and/or alternatively implement a model similar to a peer-to-peer sharing model. In this model, the platooning algorithm could keep track of the amount of benefit a truck has received and/or what has given up. Based on this information, trucks could be re-arranged within a platoon or this information could be used to determine the placement of the trucks in the next platoon they join.].


Response to Arguments

03/30/21 have been fully considered but they are not persuasive. Response to applicant’s argument as follows.

Applicant argued that prior art did not disclose, “wherein the processor is configured to translate the vehicle data into a requirement for one or more communication resources of the communication system, wherein the requirement is based on a quality of service of the function that the vehicle control system intends to perform”.

As to applicant’s argument, “Addepalli disclosed data Center Ethernet provides high quality of Service but may not meet exact timing requirement. Thus, Data Center Ethernet protocols and Time-Triggered Ethernet protocols, along with strong coding techniques in the OBU and associated components, can preserve timing, latency, and reliability properties while eliminating current limitations of CAN and other legacy buses. OBU and corresponding components can also implement QOS and traffic management functions to meet the latency and throughput requirements of machine devices communicating via Ethernet to the OBU (col. 19, lines 29-37).


Conclusion

15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.


17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443